DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what the “elongate conductor” of claim 1 refers since there is not sufficient support in the disclosure. For examining purposes, Examiner has interpreted “elongate conductor” to refer to the electrode segments 41 and 42. It is also unclear to what the “PCB pass” of claim 14 refers since there is not sufficient support in the disclosure. For examining purposes, Examiner has interpreted “PCB pass” to refer to the structures formed of flexible printed circuit board of the electrode structure (40). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25 and 47 fail to further limit the structure of the devices claimed in claims 1 and 31. The claims disclose locations in which the claimed device may be used but do not alter or further limit the structure of said device in any way. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 13-16, 18, 20-22, 26, 31-33, 36, 42-43, 45-46, and 48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ben-Ezra (US 2015/0157391 A1), hereinafter Ben-Ezra.

Regarding claims 1 and 31, as best understood given the 112(b) issue stated above, Ben-Ezra teaches a device for treating a disorder in a hollow body organ (Fig. 42: device 100), the device comprising:
	handle having a distal end, a proximal end, and a slot (Fig. 42: handle 4215; [0294] – which mentions movable lever 4216, therefore there must exist a slot on handle 4215 for said lever to translate within);
	an inner shaft having a distal tip, a proximal end, a stopper and at least one opening (Fig. 42E: balloon tube 4204, stoppers 4205, 4200; [0323]);
	an outer shaft (Fig. 42E: balloon inflation tube 4202; [0321], [0323]) slideably positioned over the inner shaft and having a distal tip, a proximal end, a seal (seal 4210; [0318]), and an outer shaft base (slider 4217);
	an outer sheath (Fig. 42C: outer shaft 4208; [0320]) slideably positioned over the outer shaft and having a distal end, a proximal end, and a valve (valve 4209);
	at least one set of bipolar electrodes each having a distal end and a proximal end and comprising at least one electrode segment (Figs. 42, 42E: longitudinal wires 330 circumferential wires 4212; [0111]);
	and an expandable balloon having a distal leg and a proximal leg, and configured to radially expand the at least one set of bipolar electrodes from a folded or compressed position to a deployed position (Figs. 42, 42E: balloon 110; [0292]);

	wherein the outer shaft base further comprises a retraction knob which slideably protrudes through the slot of the handle (Fig. 42: lever 4216; [0294]),
	wherein an inflation tube and wires enter the handle and are sealed to the inner shaft (Fig. 42C: inflation tube 4203, seal 4210, cable 4224; [0303], [0316]),
	wherein the distal leg of the balloon is connected to the inner shaft proximate the distal tip of the inner shaft and the proximal leg of the balloon is connected to the outer shaft proximal the distal tip of the outer shaft (Fig. 42E),
	wherein the wires pass through the inner shaft and out of the distal tip of the shaft and connect to the at least one set of electrodes (Fig. 42E; [0323]),
	and wherein the proximal end of the at least one electrode is connected as a ring slideably positioned over the outer shaft proximal to the proximal leg of the balloon (Fig. 42D: ring 4221; [0321]); 
	wherein each set of bipolar electrodes comprises at least one first polarity electrode and at least one second polarity electrode ([0223]),
	wherein a total tissue contact area of the at least one first polarity electrode of each set of bipolar electrodes is substantially equal to a total surface area of the at least one second polarity electrode of the same set of bipolar electrodes ([0019]),
	wherein the device is configured for creating a predetermined pattern of electrically isolated tissue regions having reduced electrical propagation in an inner wall of the hollow body organ such that electrical propagation through the hollow body organ as a whole is reduced ([0009] and [0019]), and 


Regarding claims 5 and 33, Ben-Ezra teaches wherein the at least one set of bipolar electrodes comprises at least one set of longitudinal electrodes which are configured to be substantially parallel to the longitudinal axis of the shaft in the deployed position (Fig. 42: longitudinal wires 330; [0098]) and   
	at least one set of circumferential electrodes which are configured to be substantially transverse to the longitudinal axis of the shaft in the deployed position (Fig. 42: circumferential wires 4212; [0099]).

Regarding claim 6, Ben-Ezra teaches wherein the at least one set of longitudinal electrodes are structured as eight splines from the device tip to the equator of the expandable element (Fig. 42: longitudinal wires 330; [0326]), and the at least one set of circumferential electrodes is structured as one line around the equator of the expandable element (Fig. 42: circumferential wires 4212; [0335]).

Regarding claim 13, Ben-Ezra teaches wherein the tissue contact area of each electrode set is between 1 mm2 and 50 mm2 ([0205]).

Regarding claim 14, given the 112(b) issue stated above, Ben-Ezra teaches the device of claim 1, further comprising one or more wires configured to deliver power to a PCB pass via the shaft (Fig. 42C: cable 4224; [0303])


	wherein the atraumatic cap is configured to either partially or completely cover the outer sheath distal end when in the folded or compressed position ([0325]),
	wherein the outer sheath is configured to expose the electrodes when pulled proximally ([0294]),
	wherein the balloon is configured to radially expand the electrodes when inflated ([0335]),
	wherein the electrodes are configured to deliver energy to the hollow organ ([0321]-[0322]), and
	wherein the outer shaft is configured to stretch the balloon and collapse the electrodes when pulled proximally by the retraction knob ([0337]).

Regarding claims 16 and 46, Ben-Ezra teaches wherein the expandable member comprises a balloon or bladder made of a non-compliant material ([0202] and [0332]).

Regarding claims 18, Ben-Ezra teaches wherein the at least one set of bipolar electrodes is printed on the expandable member ([0334]).

Regarding claims 20 and 45, Ben-Ezra teaches wherein the expandable member is made of a compliant material ([0199]).



Regarding claims 22 and 43, wherein the pattern is configured to spare an area of the hollow organ ([0013] and [00124]).

Regarding claims 26 and 48, wherein the at least one set of bipolar electrodes comprises a conductive flexible or gelatinous material layer on surfaces thereof ([0353]).

Regarding claim 36, Ben-Ezra teaches the device of claim 31, but fails to further disclose wherein the circumferential electrodes are foldable ([0337]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-12 and 34-35are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ezra in view of another embodiment of Weinkam (US 2013/0066220 A1), hereinafter Weinkam.

Regarding claims 10, 11, 34, and 35, Ben-Ezra teaches the device of claims 1 and 31 wherein the circumferential electrodes comprise a wire or brain (Fig. 42: circumferential wires 4212), but fails to disclose wherein the longitudinal electrodes and circumferential electrodes comprise a flexible printed circuit material. 
	However, Weinkam teaches wherein the longitudinal electrodes comprise a flexible printed circuit material and wherein the circumferential electrodes comprise a flexible printed circuit material (Figs. 2, 4F: flexible circuit substrate 400f; [0081], [0097]).
	Weinkam is considered analogous to the claimed invention because it discloses an electrosurgical device with a deployable end for ablating target tissue. Ben-Ezra is also considered analogous to the claimed invention because it discloses an electrosurgical device with a deployable distal end for treating hollow organs. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Ben-Ezra to include electrodes comprised of flexible printed circuit material, such as taught by Weinkam. Such a modification is simply a substitution of one flexible material for another flexible material and would 

Regarding claim 12, Ben-Ezra teaches the device of claim 1, but fails to disclose wherein the electrode segments are connected to each other via a printed circuit board. 
However, Weinkam teaches wherein all first polarity electrode segments of each set and all second polarity electrode segments of each set are connected to each other but not to any other electrode segments via a printed circuit board located at the distal tip of the shaft (Figs. 2, 4F: flexible circuit substrate 400f; [0081], [0097]).
As stated above, Weinkam and Ben-Ezra are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Ben-Ezra to include electrode segments which are connected to each other via a printed circuit board, such as taught in Weinkam. Such a modification is simply a substitution of one material for another material that may form an expandable member and would yield predictable results, namely, to keep the bipolar electrodes connected as the balloon expands. 

Conclusion
Accordingly, claims 1, 5-6, 10-16, 18, 20-22, 25-26, 31-36, 42-43 and 45-48 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        





/M.N.D./Examiner, Art Unit 3794